Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, the prior art fails to teach or disclose a work light, comprising: 
a light unit with first light body and a second light elongated light bodies 
with a first connector pivotally connecting the bodies end-to-end
light unit is moved between a folded position such that said first and second light bodies are pivotally folded to overlapped with each other and an unfolded position that said first and second light bodies are aligned end-to-end to form an elongated straight light configuration; 
a self lock unit which comprises a first lock unit rotatably coupled at a free end of said first light body to rotatably move between a locked position and an unlocked position, wherein at said locked position, said first lock unit is rotated to lock up said light unit at said folded position, and at said unlock position, said first lock unit is rotate to unlock said light unit so as to enable said light unit to move from said folded position to said unfolded position.
The closest prior art found was Horn 3,601,598; Horn is cited for having a plurality of foldable sections but differs from the instant invention by only having one of the sections as a light body. The device is also foldable like the instant invention but lacks the self-lock mechanism that enables locking the device in the folded configuration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ng ‘437, Lin ‘483, and Tang ‘195 all disclose similar table-top style foldable lamps with hinge mechanism between the segments, but lack the multiple light emitting body configurations as well as the self-lock unit described in claim 1.  Gu ‘344 teaches a hinge lamp that folds into a compact configuration but is silent to end-to-end straight configuration and lacks the rotatable self-lock for locking in the folded position.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336. The examiner can normally be reached Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875